Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of the product (claims 1-20) and Species I in Figs. 2-3 (claim 6) in the reply filed on March, 3, 2022 is acknowledged.
Claim Objections
Claims 27 and 28 are objected to because of the following informalities: both claims use the term “Pittman Linkage” which appears to be a typo and should be “Pitman Linkage.”  Further, claim 28 appears to have grammatical errors in the phrase “a plurality of reciprocating carriages constrained by a pivot shaft by a swing arm to guide and constrain to said reciprocating contact dies to a produce closing reciprocation motion as a small angle rotation perpendicular to the axis of the workpiece,” which should be “a plurality of reciprocating carriages constrained by a pivot shaft by a swing arm to guide and to constrain [[to]] said reciprocating contact dies to [[a]] produce a closing reciprocation motion [[as]] at a small angle rotation perpendicular to the axis of the workpiece.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the present application, in claims 27 and 28 the phrase “means for delivering rotary motion… and compressive force” has been interpreted under 112(f) as means plus function limitations with corresponding structure in the disclosure and functional equivalents.  These phrases invoke 112(f) because they include the term means and a function, e.g., “delivering rotary motion and… compressive force,” without reciting sufficient structure, material, or acts to entirely perform the recited function.  The corresponding structure is interpreted as the electric motor 42.
In claims 10, 12, and 14, the phrase “an energy storage device… to provide tension” has been interpreted under 112(f) as means plus function limitations with corresponding structure in the disclosure and functional equivalents.  This phrase invokes 112(f) because they include a generic placeholder, e.g., “an energy storage device,” and a function, e.g., “to provide tension,” without reciting sufficient structure, material, or acts to entirely perform the recited function.  The corresponding structure is interpreted as the spring 148.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14, 20 and 27-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 and 28 recite both an apparatus and a method of using the apparatus in a single claim which renders the claim indefinite.  In particular, claim 27 recites “a plurality of reciprocating contact dies…delivering a synchronized waveform motion… [and] maintaining constant contact with said metal segment under sustained and uninterrupted tension.”  For the purposes of examination, each method of using the apparatus in claim 27 will be read as a function or capability of the apparatus, e.g., a plurality of reciprocating dies configured to deliver a synchronized waveform motion.  Claim 28 recites the same apparatus and method of using the apparatus as claim 27.  Claims 8-14 and 20 depend from claim 27 and fail to clarify the indefinite language.
Further, claims 27 and 28 each recite an “apparatus for cross sectional reducing and straightening metal segments” and the plurality of reciprocating contact dies “with an arrangement that does not converge radially toward center of mass of a cross section of a metal segment” along with additional recitations of the metal segment which renders the claim indefinite because it is not clear if each claim is directed to an apparatus for working on metal segments or if the apparatus includes the metal segment.  For the purposes of examination, the apparatus in each claim will be interpreted as not including the metal segments and the claim limitations directed to the metal segments will be interpreted as functional language, e.g., a plurality of reciprocating contact dies with an arrangement configured to not converge radially toward a center of mass of a cross section of a metal segment.  Claims 8-14 and 20 depend from claim 27 and fail to clarify the indefinite language.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,229,963 to Savinov in view of U.S. 3,750,436 to Harrison.
Regarding claim 27, Savinov teaches an apparatus for cross sectional reduction and straightening metal segments of geometry having greater than six sides and at least one concave feature (Abstract, it is noted that the apparatus of Savinov is capable of working on a metal segment with sides and at least one concave feature), comprising: 
a plurality of reciprocating contact dies 2 with an arrangement that does not converge radially toward center of mass of a cross section of a metal segment (Figs. 1-4; Col. 4, Lns. 13-39; it is noted that the center of mass of a cross section of a metal segment depends on the metal segment, which is not part of the apparatus, and a metal segment with a center of mass of a cross section that is not at the area in which the reciprocating dies converge could be provided to the apparatus) delivering a synchronized waveform motion whose individual placement and individual amplitude is independently arranged to simultaneously vary each relative opening motion between opposing contact faces proportional to a starting thickness of said metal segment going through a specific die gap but less than half of the total reduction of said metal segment (Figs. 1-4; Col. 4, Lns. 31-52; each reciprocating die 2 has a drive 3 that controls the motion of the die, as shown in Fig. 4, and therefore the reciprocating dies are capable of delivering the waveform motion that each vary with the thickness described in the functional language), to impart reduction proportionate to thickness across all cross sectional members of said metal segment per reciprocation (Figs. 1-4; Col. 4, Lns. 31-52; each reciprocating die 2 has a drive 3 that controls the motion of the die, as shown in Fig. 4, and therefore the reciprocating dies are capable of imparting a reduction proportionate to the thickness across all cross sectional members of said metal segment per reciprocation), maintaining constant contact with said metal segment under sustained and uninterrupted tension (Figs. 1-4; Col. 4, Lns. 31-35; the reciprocating dies 2 are capable of maintaining constant contact with the metal segments depending on the size of the metal segments provided to the dies and the motion of the dies controlled by the drive 3), and limiting per reciprocation axial advance of said metal segment to a fraction of total contact length (Figs. 1-4; Col. 4, Lns. 31-52; the apparatus is capable of limiting the axial advance of the metal segment to a fraction of the total length per reciprocation); 
an eccentric shaft and Pittman linkage 8, 10 to provide reciprocating motion for said contact dies 2 (Figs. 1-4; Col. 4, Lns. 40-64); 
a means 3 for delivering rotary motion for said eccentric shaft 8 and compressive force to said contact dies (Figs. 1-4; Col. 4, Lns. 31-64); 
a plurality of sliding journals 5 to guide and constrain to one axis, the motion of said reciprocating contact dies (Figs. 1-2; Col. 4, Lns. 40-52 and Col. 5, Lns. 3-8); 
a sliding journal supporting frame 17 to fix said sliding journals (Figs. 1-2; Col. 4, Lns. 40-52 and Col. 5, Lns. 3-8); and 
whereby said metal segments will be elongated, straightened, and have enhanced mechanical properties (Figs. 1-4).
Savinov fails to explicitly teach a powered jaw to provide an uninterrupted tensile loading of said metal segment exiting the reciprocating contact dies between die entry geometry and said powered jaw during a compressive reduction phase and axial advance phase.
Harrison teaches an apparatus for cross sectional reducing of shaped metal segments (Abstract; Fig. 1) comprising a powered jaw 13 to provide an uninterrupted tensile loading of said metal segment exiting the reciprocating contact dies between die entry geometry and said powered jaw during a compressive reduction phase and axial advance phase (Fig. 1; Col. 2, Lns. 53-57; the manipulator 13 includes a carriage that is driven by a hydraulic motor 37 capable of providing continuous tensile loading).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Savinov to include the powered jaw of Harrison so that as the workpiece is being controlled and moved through the dies (Savinov, Col. 6, Lns. 20-21; “[t]he workpiece L being handled travels lengthwise said axis of forging”) the position of the workpiece can be precisely controlled in an efficient manner (Harrison, Col. 1, Ln. 65 through Col. 2, Ln. 15).
Regarding claim 11, modified Savinov teaches the apparatus according to Claim 27, wherein the powered jaw 34 is powered by a mechanical linear actuator 31, 38 (Harrison, Fig. 1; Col. 3, Lns. 6-32).
Regarding claim 12, modified Savinov teaches the apparatus according to Claim 11, wherein an energy storage device 36 is mounted between the powered jaw 34 and a hydraulic mechanism 45 to provide tension for the interrupted advance of the metal segments resulting from cyclic reciprocation of the dies (Harrison, Fig. 1; Col. 3, Lns. 6-32).
Regarding claim 13, modified Savinov teaches the apparatus according to Claim 27, wherein the powered jaw 34 is powered by a powered rack and pinion mechanism 31, 38 (Harrison, Fig. 1; Col. 3, Lns. 6-32).
Regarding claim 14, modified Savinov teaches the apparatus according to Claim 13, wherein an energy storage device 36 is mounted between the powered jaw 34  and a hydraulic mechanism 45 to provide tension for the interrupted advance of the metal segment resulting from cyclic reciprocation of the dies (Harrison, Fig. 1; Col. 3, Lns. 6-32).
Regarding claim 28, Savinov teaches an apparatus for cross sectional reduction and straightening metal segments of geometry having greater than six sides and at least one concave feature (Abstract, it is noted that the apparatus of Savinov is capable of working on a metal segment with sides and at least one concave feature), comprising: 
a plurality of reciprocating contact dies 2 with an arrangement that does not converge radially toward the center of mass of a cross section of a metal segment (Figs. 1-4; Col. 4, Lns. 13-39; it is noted that the center of mass of a cross section of a metal segment depends on the metal segment, which is not part of the apparatus, and a metal segment with a center of mass of a cross section that is not at the area in which the reciprocating dies converge could be provided to the apparatus) delivering a synchronized waveform motion whose individual placement and individual amplitude is independently arranged to simultaneously vary each relative opening motion between opposing contact faces proportional to a starting thickness of said metal segment going through specific die gap but less than half of the total reduction of said metal segment (Figs. 1-4; Col. 4, Lns. 31-52; each reciprocating die 2 has a drive 3 that controls the motion of the die, as shown in Fig. 4, and therefore the reciprocating dies are capable of delivering the waveform motion that each vary with the thickness described in the functional language), to impart reduction proportionate to thickness across all cross sectional members of said metal segment per reciprocation (Figs. 1-4; Col. 4, Lns. 31-52; each reciprocating die 2 has a drive 3 that controls the motion of the die, as shown in Fig. 4, and therefore the reciprocating dies are capable of imparting a reduction proportionate to the thickness across all cross sectional members of said metal segment per reciprocation), maintaining constant contact with said metal segment under sustained and uninterrupted tension (Figs. 1-4; Col. 4, Lns. 31-35; the reciprocating dies 2 are capable of maintaining constant contact with the metal segments depending on the size of the metal segments provided to the dies and the motion of the dies controlled by the drive 3), and limiting per reciprocation axial advance of said metal segment to a fraction of total contact length (Figs. 1-4; Col. 4, Lns. 31-52; the apparatus is capable of limiting the axial advance of the metal segment to a fraction of the total length per reciprocation); 
an eccentric shaft and Pittman linkage 8, 10 to provide reciprocating motion for said contact dies 2 (Figs. 1-4; Col. 4, Lns. 40-64); 
a means 3 for delivering rotary motion for said eccentric shaft and compressive force to said contact dies (Figs. 1-4; Col. 4, Lns. 31-64); 
a plurality of reciprocating carriages 5 constrained by a pivot shaft 7 by a swing arm to guide and constrain to said reciprocating contact dies to a produce closing reciprocation motion as a small angle rotation perpendicular to the axis of the workpiece (Figs. 1-4; Col. 6, Lns. 22-36); 
a sliding journal supporting frame 17, 23 to fix said pivot shaft (Figs. 1-2; Col. 5, Lns. 3-8 and Col. 6, Lns. 22-36); and  
whereby said metal segments will be elongated, straightened, and have enhanced mechanical properties (Figs. 1-4).
Savinov fails to explicitly teach a powered jaw to provide an uninterrupted tensile loading of said metal segment exiting the reciprocating contact dies between die entry geometry and said powered jaw during a compressive reduction phase and axial advance phase.
Harrison teaches an apparatus for cross sectional reducing of shaped metal segments (Abstract; Fig. 1) comprising a powered jaw 13 to provide an uninterrupted tensile loading of said metal segment exiting the reciprocating contact dies between die entry geometry and said powered jaw during a compressive reduction phase and axial advance phase (Fig. 1; Col. 2, Lns. 53-57; the manipulator 13 includes a carriage that is driven by a hydraulic motor 37 capable of providing continuous tensile loading).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Savinov to include the powered jaw of Harrison so that as the workpiece is being controlled and moved through the dies (Savinov, Col. 6, Lns. 20-21; “[t]he workpiece L being handled travels lengthwise said axis of forging”) the position of the workpiece can be precisely controlled in an efficient manner (Harrison, Col. 1, Ln. 65 through Col. 2, Ln. 15).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Savinov in view of Harrison in further view of CN 107931505 A to Bing.
Regarding claim 8, modified Savinov teaches the apparatus according to Claim 27.
However, modified Savinov fails to explicitly teach where the tensioning device is powered by a pneumatic cylinder.
Bing teaches an apparatus for handling a workpiece being forged (Abstract, Fig. 1) where the tensioning device is powered by a pneumatic cylinder (P. 5; the driving mode of the manipulator may be “hydraulic, pneumatic, electric, mechanical”).
It would have been obvious to substitute the driving mechanism of the tensioning device of modified Savinov with a pneumatic cylinder as taught by Bing as these devices and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of providing tension and movement of the manipulator holding the workpiece.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Savinov in view of Harrison in further view of CN 108405781 A to Jiarong.
Regarding claim 9, modified Savinov teaches the apparatus according to Claim 27 (Figs. 1-4). 
However, modified Savinov fails to explicitly teach where the tensioning device is powered by a hydraulic cylinder to provide continuous tension during reduction through synchronized reciprocating dies.
Jiarong teaches teaches an apparatus for reducing the cross section of a metal segment (Fig. 1; Abstract) where the tensioning device is powered by a hydraulic cylinder 38 to provide continuous tension during reduction through synchronized reciprocating dies (Fig. 2; P. 7).
It would have been obvious to substitute the driving mechanism of the tensioning device of modified Savinov with a hydraulic cylinder as taught by Jiarong as these devices and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of providing tension and movement of the manipulator holding the workpiece.
Regarding claim 10, modified Savinov teaches the apparatus according to Claim 9, where an energy storage device is mounted between a grasping mechanism and a hydraulic mechanism to provide tension for the interrupted advance of the segment resulting from cyclic reciprocation of the dies (Harrison, Fig. 1; Col. 3, Lns. 6-32; the hydraulic cylinder 36 is provided between the hydraulic cylinder replacing the rack and pinion drive 31, 38 and the grasping mechanism 34).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Savinov in view of Harrison in further view of WO 2015140176 A1 to Florian.
Regarding claim 20, modified Savinov teaches the apparatus according to claim 27.
However, modified Savinov fails to explicitly teach wherein the contact dies include an impact surface including two planar surfaces that intersect each other.
Florian teaches an apparatus for reducing the cross section of metal segments (Abstract) wherein the contact dies 2e include an impact surface including two planar surfaces that intersect each other (Fig. 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dies of Savinov to include impact surfaces with two planar surfaces that intersect each other as taught by Florian so that metal segments can be reduced into different shapes that may be determined by the configuration of the planar surfaces of the impact surfaces.
Response to Arguments
Applicant's amendments and remarks dated March 3, 2022 have been fully considered and they are persuasive with respect to the rejections under 35 USC 112.  Accordingly, the rejections under 35 USC 112 have been withdrawn.  However, the claim amendments introduced additional issues under 35 USC 112, as discussed above. 
Applicant’s amendments and remarks have been fully considered with respect to the rejections under 35 USC 103, but they are not persuasive.
Applicant argues that modified Savinov does not teach a powered jaw to provide an uninterrupted tensile loading because such a force “requires a pulling force from at least two ends” and Harrison, which modifies Savinov to provide the powered jaw, teaches periods in which the workpiece is only gripped at one end.  Remarks, PP. 9-10.  This argument has been carefully considered and it is not persuasive.  Claims 27 and 28 are directed to an apparatus and thus the apparatus only has to be capable of providing an uninterrupted tensile loading.  The structure of modified Savinov is capable of providing such an uninterrupted tensile loading via the powered jaw of Harrison and the reciprocating dies of Savinov applying a tensile pressure to the workpiece.  Further, it is not clear if Applicant is attempting to argue that claim requires two powered jaws to provide the interrupted tensile loading, but it is noted that the claim language only requires one powered jaw.
Applicant also argues that the prior art fails to teach a plurality of reciprocating contact dies with an arrangement that does not converge radially toward the center of mass of the cross section of the metal segment delivering a synchronized waveform motion.  Remarks, P. 10.  This argument has been carefully considered and it is not persuasive.  As discussed in the rejection above, whether the reciprocating dies converge toward the center of mass of the cross section of the workpiece depends on the center of mass of the workpiece.  Thus, a workpiece could be provided that does not have a center of mass at the location at which the plurality of reciprocating dies converge.  Further, the apparatus of Savinov is capable of performing the functional limitations regarding the synchronized waveform motion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725